Exhibit 10.48

 

EXECUTION COPY

 

TRANSITION AGREEMENT

 

This Transition Agreement (“Agreement”) is made effective as of January 25, 2006
(“Effective Date”), by and between Biosite Incorporated (“Company”) and Thomas
M. Watlington (“Mr. Watlington”), with respect to the following facts:

 

A. Mr. Watlington is currently employed by Company as Executive Vice President
and Chief Operating Officer.

 

B. Mr. Watlington’s employment will cease effective March 31, 2006, unless
terminated sooner by the parties pursuant to Section 9 below (“Separation
Date”).

 

C. The Company desires that Mr. Watlington continue to provide consulting
services on behalf of the Company through December 31, 2006 and Mr. Watlington
desires to continue to provide such consulting services on behalf of the
Company.

 

D. The parties desire to set forth the terms and conditions of Mr. Watlington’s
continuing employment and subsequent transition from employment with the Company
on the terms and conditions set forth below.

 

THEREFORE, in exchange for good and valuable consideration and in consideration
of the promises and mutual agreements hereinafter set forth, the parties agree
as follows:

 

1. Employment. The Company agrees to continue to employ Mr. Watlington through
the Separation Date, and Mr. Watlington hereby accepts such employment, subject
to the terms and conditions set forth herein.

 

2. Duties.   Mr. Watlington’s ongoing requirement to perform day-to-day services
for the Company will cease on the Effective Date, with the exception of the
transition support as contemplated in Section 4 below.

 

3. At-Will Employment Relationship. Notwithstanding anything to the contrary in
this Agreement, Mr. Watlington’s employment with the Company continues to be
at-will and may be terminated by Mr. Watlington or the Company at any time,
subject to the provisions of Section 9 below.  No representative of the Company,
other than the Company’s Chief Executive Officer, has the authority to alter the
at-will employment relationship. Any change to the at-will employment
relationship must be by specific written agreement signed by Mr. Watlington and
the Company’s Chief Executive Officer. Nothing in this Agreement is intended to
or should be construed to contradict, modify or alter this at-will relationship.

 

4. Transition from Employment. Unless Mr. Watlington’s employment with the
Company is terminated sooner, the parties mutually agree that Mr. Watlington
will transition from his employment with the Company as follows:

 

4.1 Regular Employment. During the period from the Effective Date through March
31, 2006, Mr. Watlington shall remain employed by Company as a regular employee
(the “Regular Period”).  If for any reason Mr. Watlington’s employment with the
Company

 

TW /s/ TW   KB /s/ KB   please initial each page

 

1

--------------------------------------------------------------------------------


 

terminates prior to March 31, 2006, the Regular Period shall refer to the period
of Mr. Watlington’s actual dates of employment from the Effective Date through
his termination of employment with the Company. Mr. Watlington’s service as an
officer of the Company will cease effective upon the termination of the Regular
Period; however, his resignation shall not be deemed to modify or amend his
rights under that certain Indemnification Agreement between Mr. Watlington and
the Company dated March 2, 2005, which shall remain in effect in accordance with
its terms.

 

4.2 Active Employment. During the Regular Period, Mr. Watlington will be deemed
a part-time employee performing less than thirty (30) hours of work per week for
the Company and will not be required to perform such work at the premises of the
Company, except as reasonably requested by the President or Chief Executive
Officer of the Company. Mr. Watlington’s access to the Company’s property and
systems will cease as of the conclusion of the Regular Period.

 

4.3 Services During Regular Period.  During the Regular Period, Mr. Watlington
agrees to be available to the Company’s senior management for consultation and
transition support.  It is currently anticipated that this could involve one or
more weekly meetings and occasional emails and telephone conversations; however,
upon mutual agreement the parties may modify this schedule and Mr. Watlington
agrees during the entire Regular Period to use his best efforts to cooperate and
perform services on behalf of the Company during this period as reasonably
requested.

 

4.4 Ongoing Consulting Services. Provided that (a) Mr. Watlington’s employment
does not terminate before March 31, 2006 pursuant to either subsection 9.1 or
9.2 below, (b) Mr. Watlington complies with all the terms and conditions of this
Agreement, (c) upon commencement of the Consulting Period, Mr. Watlington
executes the Release attached as Exhibit A, and (d) Mr. Watlington complies with
all other written agreements that he has with the Company and other applicable
Company policies, during the period commencing on the expiration of the Regular
Period and ending December 31, 2006 (the “Consulting Period”) the Company agrees
to engage, and Mr. Watlington agrees that he will continue to provide, ongoing
services to the Company on a consulting basis as reasonably requested from time
to time, including occasional emails and telephone conversations.
Notwithstanding the foregoing, Mr. Watlington acknowledges and agrees that the
Company may terminate his service as a consultant under this Agreement for Cause
(as defined below). Mr. Watlington further agrees that, if requested by the
Company at any time during the Consulting Period, to the extent that it has not
been completed prior to the end of the Regular Period, he will resign his
positions as a director and/or officer of any of the Company’s subsidiaries and
take such other actions and execute such other documents as are reasonably
required to effect such resignations and the appointment by the Company of a
replacement for Mr. Watlington in any such capacities. As compensation for Mr.
Watlington’s ongoing services during the Consulting Period, the Company will
offer Mr. Watlington the consideration described in Section 5.3, to which Mr.
Watlington is not otherwise entitled. In addition, the parties each acknowledge
and agree that the Company’s offer to engage Mr. Watlington as a consultant
during the Consulting Period is in exchange for his agreement to the terms of
this Agreement, including without limitation the provisions of Sections 5, 7, 10
and 12 below. Mr. Watlington further acknowledges and agrees that the Company’s
engagement of

 

TW /s/ TW   KB /s/ KB   please initial each page

 

2

--------------------------------------------------------------------------------


 

him as a consultant to the Company for the Consulting Period is of substantial
value to him, in addition to the cash compensation payable under Section 5.3.

 

5. Compensation.

 

5.1 Salary.  As compensation for Mr. Watlington’s performance of his duties
hereunder during the Regular Period, the Company shall continue to pay to Mr.
Watlington his base salary in effect on the Effective Date of this Agreement
(“Base Salary”). Unless otherwise expressly provided, all payments will be
payable in accordance with the standard payroll practices of the Company, less
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions (including without limitation
any deferral of compensation into Company’s sponsored deferred compensation
plans in accordance with Mr. Watlington’s prior elections and Mr. Watlington’s
participation in the Company’s Employee Stock Purchase Plan).

 

5.2 2005/2006 Incentive Compensation.  The parties mutually agree that Mr.
Watlington shall remain eligible for incentive compensation (“Bonus”) for the
fourth quarter of 2005 (“Q4’05”) under the terms and conditions previously
approved by the Company’s Board of Directors under the Company’s Executive Bonus
Plan. Bonus earned and payable for Q4’05, if any, will be paid in accordance
with Company’s regular schedule for payment of incentive compensation and
commensurate with the Q4’05 bonus payments made to all other eligible members of
senior management, which is currently anticipated to be in mid-February 2006.
Mr. Watlington shall not be eligible for any bonus under any Company bonus plan
or other arrangement for the Company’s 2006 fiscal year and he shall not be
eligible to participate in and/or earn any other type of incentive compensation
except as specifically set forth in this Agreement.

 

5.3 Consulting Period. Subject to the terms and conditions of this Agreement,
during the Consulting Period the Company shall pay Mr. Watlington a monthly
retainer of one-thousand five hundred dollars ($1,500).  Unless otherwise
expressly provided, all amounts due during the Consulting Period shall be
payable monthly in advance. The Company will provide Mr. Watlington a Form 1099
for payments made under this section.

 

6. Fringe Benefits. Except as expressly provided in this Agreement, during the
Regular Period, Mr. Watlington will be eligible for all customary and usual
fringe benefits generally available to Company’s employees residing in the State
of California, subject to the terms and conditions of Company’s benefit plan
documents.

 

7. Stock Option Awards. As of the Effective Date, Mr. Watlington shall no longer
be eligible to receive stock option awards that may be granted from time to time
by the Company to employees of the Company.  Any stock option awards previously
granted by the Company to Mr. Watlington pursuant to the Company’s stock option
plans shall not be affected by this Agreement and shall continue on their
respective terms in accordance with the applicable stock option plan and stock
option agreement between Mr. Watlington and the Company, except as follows:

 

TW /s/ TW   KB /s/ KB   please initial each page

 

3

--------------------------------------------------------------------------------


 

7.1          As a condition to the Company’s agreement to engage Mr. Watlington
as a consultant to the Company during the Consulting Period, Mr. Watlington
acknowledges and agrees that as of the Effective Date, and notwithstanding
anything to the contrary in any individual stock option agreement between the
Company and Mr. Watlington, all future vesting of stock options under the
outstanding stock options listed on Schedule 7.1 shall immediately cease as of
the Effective Date. Except as specifically set forth in this Agreement, no other
terms or conditions of such stock options shall be deemed modified or amended by
this Agreement.

 

7.2          Mr. Watlington further acknowledges and agrees that each of the
stock option agreements between the Company and Mr. Watlington listed on
Schedule 7.2 include provisions under which all future vesting of such stock
options shall automatically cease if he is scheduled to provide less than thirty
(30) hours of service per week to the Company. Mr. Watlington acknowledges and
agrees that during both the Regular Period and Consulting Period that he will be
scheduled to provide less than thirty (30) hours of service to the Company, and
therefore all future vesting of the stock options listed on Schedule 7.2 shall
cease as of the Effective Date unless and until the Company makes an alternative
determination regarding Mr. Watlington’s work schedule.

 

7.3          Effective as of the end of the Regular Period, any and all stock
options listed under the column titled “Unvested” on Schedules 7.1 and 7.2 shall
terminate and be deemed cancelled. Upon such termination and cancellation, such
stock options may no longer be exercised at any time and the shares underlying
such options shall immediately be available for issuance under the Company’s
applicable stock option plan in accordance with its terms.

 

8. Confidentiality; Proprietary Information. Notwithstanding anything to the
contrary in this Agreement, Mr. Watlington acknowledges and agrees that during
the Consulting Period he shall continue to be subject to and bound by the terms
and conditions of his Proprietary Information and Inventions Agreement with the
Company (the “Proprietary Rights Agreement”), and any obligations therein
applicable in his capacity as an employee of the Company shall apply equally to
his performance of services as a consultant to the Company during the Consulting
Period. The Company and Mr. Watlington acknowledge and agree that full and
complete compliance with all of the provisions of the Proprietary Rights
Agreement is a material consideration of this Agreement and that the breach of
any of its provisions shall also constitute a material breach of this Agreement.

 

9. Termination of Employment.

 

9.1 Termination for Cause by Company. Without limiting any other rights of the
Company as set forth in this Agreement or otherwise, the Company may terminate
Mr. Watlington’s employment immediately at any time for Cause. For purposes of
this Agreement, “Cause” is defined as misconduct, including, but not limited to:
(a) conviction of any felony or any crime involving moral turpitude or
dishonesty, or entry of a plea of no lo contendere (or an equivalent plea) in
response to an indictment for such crime or felony; (b) participation in a fraud
or act of dishonesty against Company or any of its affiliates; (c) breach of the
Company’s policies, including, but not limited to, the Company’s Code of
Business Conduct and Ethics and Company’s policies with respect to appropriate
employee behavior and respect for co-workers; (d) intentional damage to property
of the Company or any of its affiliates; (e) breach of any

 

TW /s/ TW   KB /s/ KB   please initial each page

 

4

--------------------------------------------------------------------------------


 

written agreement with the Company, including, but not limited to, this
Agreement; and (f) conduct which in the good faith and reasonable determination
of the Company’s Chief Executive Officer or Board of Directors constitutes
misconduct in violation of this Agreement. Physical or mental disability shall
not constitute “Cause.” In the event that Mr. Watlington’s employment is
terminated in accordance with this subsection 9.1 during the Regular Period:
(a) Mr. Watlington shall be entitled to receive the applicable Base Salary then
in effect, pro-rated to the date of termination, and no other amounts; (b) Mr.
Watlington shall not be eligible to perform ongoing consulting services to the
Company during the Consulting Period; and (c) all other Company obligations to
Mr. Watlington pursuant to this Agreement will become automatically terminated
and completely extinguished.

 

9.2 Voluntary Resignation by Mr. Watlington. Mr. Watlington may voluntarily
resign his position with the Company on ten days’ advance written notice. In the
event of Mr. Watlington’s resignation pursuant to this subsection 9.2 prior to
the expiration of the Regular Period: (a) Mr. Watlington will be entitled to
receive only the applicable Base Salary then in effect, pro-rated to the date of
termination, and no other amounts; (b) Mr. Watlington shall not be eligible to
perform ongoing consulting services to the Company during the Consulting Period;
and (c) all other Company obligations to Mr. Watlington pursuant to this
Agreement will become automatically terminated and completely extinguished.

 

10. No Conflict of Interest. During the term of Mr. Watlington’s employment with
Company and the Consulting Period, Mr. Watlington shall not engage in any work,
paid or unpaid, that creates an actual conflict of interest with the Company.
Such work shall include, but is not limited to, directly or indirectly competing
with the Company in any way, or acting as an officer, director, employee,
consultant, volunteer, lender, or agent of any company, or any affiliates or
subsidiaries of those companies, that has substantial operations in the field of
in-vitro diagnostics; except that Mr. Watlington shall not be restricted from
working in such capacity for any early-stage company with annual revenues of
less than $10,000,000 so long as such company is not funded or otherwise
controlled by any other entity that Mr. Watlington would otherwise be prohibited
from working with under the immediately preceding clause. If such a conflict
occurs during the Regular Period, Mr. Watlington’s employment will be subject to
immediate termination for Cause pursuant to subsection 9.1.  If such a conflict
occurs during the Consulting Period, the Consulting Period shall be deemed to
have terminated, and thereafter no additional amounts shall be due by the
Company to Mr. Watlington under the terms of this Agreement. This Section 10
shall not in any way limit the terms or conditions of Company’s Code of Business
Conduct and Ethics applicable to all employees of Company, nor shall it be
deemed or interpreted to have such effect.

 

11. Return of Company Property.  Mr. Watlington understands and agrees that as a
condition of receiving the compensation and benefits defined in this Agreement,
all Company property, data and information (whether in written, electronic or
any other form) must be returned to the Company on or before the expiration of
the Regular Period.  By signing this Agreement, Mr. Watlington agrees to return
to Biosite on or before the expiration of the Regular Period all property, data
and information belonging to Biosite.  Notwithstanding the foregoing, Mr.
Watlington will be permitted to retain his Company-issued laptop computer and
mobile phones following the expiration of the Regular Period, provided that he
has first given the Company the opportunity to review such items and remove from
them any information deemed

 

TW /s/ TW   KB /s/ KB   please initial each page

 

5

--------------------------------------------------------------------------------


 

by the Company to be confidential or proprietary information of the Company. 
Mr. Watlington also agrees to complete the Company’s exit interview paperwork
and return it to the Company on or before the expiration of the Regular Period.

 

12. Non-solicitation. Mr. Watlington understands and agrees that the Company’s
employees and customers and any information regarding Company employees and/or
customers are confidential and constitute trade secrets of the Company.

 

12.1 Non-solicitation of Customers or Prospects. Mr. Watlington agrees that
during the term of this Agreement, including the Consulting Period, Mr.
Watlington will not, directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage Company’s relationship with
any of its customers or customer prospects. For instance, without limiting the
foregoing, Mr. Watlington shall not, either directly or indirectly, solicit or
encourage others to solicit any customers or customer prospects of Company for
the purpose of diverting or taking away business from Company.

 

12.2 Non-solicitation of Company’s Employees. Mr. Watlington agrees that during
the term of this Agreement and for a period of three (3) years after the
Effective Date, Mr. Watlington will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Company’s business by soliciting, encouraging or attempting to hire any
of Company’s employees or causing others to solicit or encourage any of
Company’s employees to discontinue their employment with Company.

 

13. Injunctive Relief. Mr. Watlington acknowledges that his breach of the
covenants contained in Sections 10-12 (collectively “Covenants”) would cause
irreparable injury to the Company and agrees that in the event of any such
breach, notwithstanding Section 15 below, the Company shall be entitled to seek
injunctive relief or other equitable remedies without the necessity of proving
actual damages or posting any bond or other security.

 

14. Change in Control Severance Benefit Plan.  Mr. Watlington agrees that by
signing this Agreement he is expressly waiving all rights, if any, to benefits
of any kind under the Company’s Change in Control Severance Benefit Plan
(effective October 22, 2004). Accordingly, as of the Effective Date any and all
of Mr. Watlington’s rights and benefits under the Company’s Change in Control
Severance Benefit Plan are hereby terminated and extinguished in their entirety.

 

15. Agreement to Arbitrate. Subject to Biosite’s rights under Section 13 above,
in the event of any dispute or claim relating to or arising out of either this
Agreement or the parties’ employment relationship or the termination of that
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, race, disability or other discrimination, and any claims arising
out of this Agreement), Mr. Watlington and Company agree that all such disputes
shall be fully and finally resolved by binding arbitration conducted before a
single neutral arbitrator in San Diego, California pursuant to the rules for
arbitration of employment disputes by the American Arbitration Association. In
no event shall the request for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations. The arbitrator shall permit
adequate discovery and is empowered to award all remedies otherwise available in
a court of competent jurisdiction, and

 

TW /s/ TW   KB /s/ KB   please initial each page

 

6

--------------------------------------------------------------------------------


 

any judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction. The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based. By executing
this Agreement, Mr. Watlington and the Company are both waiving the right to a
jury trial with respect to any such disputes. The Company shall pay for the
costs of the arbitrator, forum and filing fees.  Notwithstanding anything to the
contrary set forth herein, the provisions of this Section 15 shall terminate and
be of no further force or effect upon the first occurrence of any of the
following events (each, a “Change in Control”):

 

(a)           The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is not owned by persons who were stockholders of the Company immediately prior
to such merger, consolidation or other reorganization, in substantially the same
relative proportions as their ownership of the combined voting power of the
Company immediately prior to such merger, consolidation or other reorganization;

 

(b)           When a majority of the Company’s Board of Directors shall change
within any 24 month period, unless the election or the nomination for election
by the Company’s stockholders of each new director has been approved by a vote
of at least a majority of the directors then still in office who were directors
at the beginning of the period; or

 

(c)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) by the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors (the “Base Capital Stock”); except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of Base Capital Stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation.

 

16. General Provisions.

 

16.1 Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.   Mr. Watlington shall not be entitled to
assign any of his rights or obligations under this Agreement, which the parties
agree are personal to him.

 

16.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

TW /s/ TW   KB /s/ KB   please initial each page

 

7

--------------------------------------------------------------------------------


 

16.3 Attorneys Fees. Each side shall bear its own attorneys’ fees in connection
with any dispute or claim relating to or arising out of either this Agreement or
the parties’ employment relationship or the termination of that relationship.

 

16.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

16.5 Interpretation: Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted with the advice of legal counsel representing the
Company, but Mr. Watlington acknowledges that he has had the opportunity to seek
independent legal advice from his own attorney(s) with respect to the
advisability of executing this Agreement, and with respect to the meaning of
California Civil Code section 1542. Therefore, the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.

 

16.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California. Each
party consents to the jurisdiction and venue of the state or federal courts in
San Diego, California, if necessary or appropriate under the terms and
conditions of this Agreement.

 

16.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; or (c) by certified or registered mail,
return receipt requested, upon verification of receipt. Notice shall be sent to
the addresses set forth below, or such other address as either party may specify
in writing.

 

16.8 Survival. Sections 8 (“Confidentiality; Proprietary Information”), 10 (“No
Conflict of Interest”), 12 (“Non-solicitation”), 13 (“Injunctive Relief”), 14
(“Change in Control Severance Benefit Plan”), 15 (“Agreement to Arbitrate”), 16
(“General Provisions”) and 17 (“Entire Agreement; Modification”) of this
Agreement shall survive Mr. Watlington’s employment by the Company.

 

17. Entire Agreement; Modification.  This Agreement, including the surviving
provisions of the Company’s Proprietary Rights Agreement, are intended to be the
entire agreement between the parties and supersedes and cancels any and all
other prior agreements, written or oral, between the parties regarding this
subject matter.  Only a written instrument executed by all parties hereto may
amend this Agreement.  Each term of this Agreement is contractual and not merely
a recital.  Each party to this Agreement has made such investigation of the
facts pertaining to this settlement and release, and all of the matters
pertaining to this Agreement, as she/it deems necessary.  Mr. Watlington is
aware that he may hereafter discover

 

TW /s/ TW   KB /s/ KB   please initial each page

 

8

--------------------------------------------------------------------------------


 

claims or facts in addition to or different from those he now knows or believes
to be true with respect to the matters related herein.  Nevertheless, it is Mr.
Watlington’s intention to fully, finally, and forever settle and release all
such matters, and all claims relative thereto, which do now exist, may exist, or
heretofore have existed with regard to his employment by Biosite.  In
furtherance of such intention, the releases given herein shall be and remain in
effect as full and complete releases of all such matters notwithstanding the
discovery or existence of any additional or different claims or facts relative
thereto.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:

3/1/06

 

By:

  /s/ Thomas M. Watlington

 

 

 

Thomas M. Watlington

 

 

 

 

Dated:

3/3/06

 

By:

  /s/ Kim D. Blickenstaff

 

 

 

Kim D. Blickenstaff


 


 


CHAIRMAN AND CEO


 


 

 

 

 

 

TW /s/ TW   KB /s/ KB   please initial each page

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims (“Release”) is made by and between Biosite
Incorporated (“Company”) and Mr. Thomas M. Watlington (“Mr. Watlington”).

 

1. General Release. In exchange for the Company’s agreement to offer Mr.
Watlington the opportunity to continue to provide services to the Company during
the Consulting Period and to perform such other obligations as described in the
Transition Agreement to which this General Release of All Claims (“Release”) is
attached as an exhibit, subject to the Company’s performance of such
obligations, Mr. Watlington unconditionally, irrevocably and absolutely releases
and discharges the Company, and any parent and subsidiary corporations,
divisions and affiliated corporations, partnerships or other affiliated entities
of the Company, past and present, as well as Company’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
Mr. Watlington and the Company to date, to the fullest extent permitted by law,
including, but not limited to, Mr. Watlington’s employment with the Company,
and/or Mr. Watlington’s transition from employment with the Company, and all
other losses, liabilities, claims, charges, demands and causes of action, known
or unknown, suspected or unsuspected, arising directly or indirectly out of or
in any way connected with Mr. Watlington’s employment with the Company. This
release is intended to have the broadest possible application and includes, but
is not limited to, any tort, contract, common law, constitutional or other
statutory claims, including, but not limited to alleged violations of the
California Labor Code or the federal Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964 and the California Fair Employment and Housing Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, and all claims for attorneys’ fees, costs and expenses. Mr.
Watlington hereby expressly waives his right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Mr. Watlington or on Mr. Watlington’s behalf,
related in any way to the matters released herein.

 

2. California Civil Code Section 1542 Waiver. Mr. Watlington agrees that this
release is to be interpreted broadly and includes the waiver of all rights under
California Civil Code section 1542, which provides that

 

“a general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor .”

 

3. Representation Concerning Filing of Legal Actions. By signing this Release,
Mr. Watlington represents and warrants that he has not filed any claims against
the Company or any of the other Released Parties in any court or with any
governmental agency and, to the fullest extent permitted by law, he will not
prosecute, nor allow to be prosecuted on his behalf, in any state or federal
court or administrative agency, any claim related to the matters released
herein.

 

4. Return of Company Property. Mr. Watlington represents and warrants that he
has previously returned to the Company all property, data and information
belonging to the Company and agrees that he will not use or disclose to others
any confidential or proprietary information of the Company or the Released
Parties.

 

5. Older Workers’ Benefit Protection Act. Mr. Watlington understands that this
Release is intended to satisfy the requirements of the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626{f).

 

TW /s/ TW   KB /s/ KB   please initial each page

 

10

--------------------------------------------------------------------------------


 

Accordingly, by signing this Release, Mr. Watlington acknowledges that: (a) he
has read and understands the terms of this Release; (b) that this Release
advises him in writing that he may consult with an attorney before executing
this agreement, if desired; (c) that he has obtained and considered such legal
counsel as he deems necessary; (d) that he has twenty-one (21) days to consider
whether or not to sign this Release (although he may elect not to use the full
21-day period); and (e) that by signing this Release, he acknowledges that he
does so freely, knowingly, and voluntarily. The Release shall not become
effective or enforceable until the eighth day after Mr. Watlington signs it. In
other words, Mr. Watlington may revoke acceptance of this Release within seven
(7) days after signing it. Any revocation must be in writing and received by the
Company’s Chief Executive Officer, by 5:00 p.m. Pacific Time on the seventh day
in order to be effective (“Release Effective Date”). Any payments and benefits
described in Sections 5 and 6 of the Transition Agreement for which Mr.
Watlington is eligible then will become due and payable, provided the Release
has not been revoked. This Release does not waive or release any rights or
claims that Mr. Watlington may have under the Age Discrimination in Employment
Act that arise after the execution of this Release.

 

THE PARTIES TO THIS RELEASE HAVE READ THE FOREGOING RELEASE AND FULLY UNDERSTAND
EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE FREELY
AND VOLUNTARILY EXECUTED THIS RELEASE ON THE DATES SHOWN BELOW.

 

 

Dated:

 

 

By:

 

 

 

 

Thomas M. Watlington

 

 

 

 

Dated:

 

 

By:

 

 


 


 


KIM D. BLICKENSTAFF

 

 

Chairman & CEO

 

TW /s/ TW   KB /s/ KB   please initial each page

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

 

Number

 

Grant
Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised*

 

Vested*

 

Unvested*

 

IS002014

 

6/18/2002

 

1996

 

ISO

 

4,008

 

$

24.9500

 

0.00

 

593

 

3,415

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IS002384

 

6/18/2003

 

1996

 

ISO

 

2,222

 

$

47.6600

 

0.00

 

0

 

2,222

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQ000176

 

6/18/2002

 

1996

 

NQ

 

52,242

 

$

24.9500

 

0.00

 

50,112

 

2,130

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQ000521

 

6/18/2003

 

1996

 

NQ

 

47,778

 

$

47.6600

 

0.00

 

32,575

 

15,203

 

 

--------------------------------------------------------------------------------

* Information as of the Effective Date.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

TW /s/ TW   KB /s/ KB   please initial each page

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

 

Number

 

Grant
Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised*

 

Vested*

 

Unvested*

 

IS002499

 

6/18/2004

 

1996

 

ISO

 

2,263

 

$

44.1800

 

0.00

 

0

 

2,263

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IS002625

 

6/17/2005

 

1996

 

ISO

 

1,873

 

$

53.3800

 

0.00

 

0

 

1,873

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQ006270

 

6/18/2004

 

1996

 

NQ

 

32,737

 

$

44.1800

 

0.00

 

14,032

 

18,705

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQ006475

 

10/22/2004

 

1996

 

NQ

 

15,000

 

$

49.1500

 

0.00

 

4,688

 

10,312

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQ006777

 

6/17/2005

 

1996

 

NQ

 

48,127

 

$

53.3800

 

0.00

 

6,250

 

41,877

 

 

--------------------------------------------------------------------------------

* Information as of the Effective Date.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

TW /s/ TW   KB /s/ KB   please initial each page

 

13

--------------------------------------------------------------------------------